 Case 3:18-cv-01655-K-BH Document 32 Filed 06/17/20 Page 1 of 1 PageID 441
                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

OCWEN LOAN SERVICING, LLC,      §
        Plaintiff,              §
                                §
v.                              §               Civil Action No. 3:18-CV-1655-K
                                §
AAA WORLDWIDE FINANCIAL CO., §
D/B/A WORLDWIDE MORTGAGE CO§.
and LONG TIDE PROPERTIES, LTD., §
         Defendants.            §

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      The plaintiff’s Third Amended Motion for Default Judgment as to Defendant AAA

Worldwide Financial Co. d/b/a Worldwide Mortgage Co. and Brief in Support, filed February

14, 2020 (doc. 30), is GRANTED.           By separate default judgment against AAA

Worldwide Financial Co. d/b/a Worldwide Mortgage Co. (Defendant), Defendant’s lien

on the real property located at 1772 FM 2727, Kaufman, Texas 75142 will be

extinguished.

      SO ORDERED.

      Signed June 17th, 2020.


                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
